Citation Nr: 0736824	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-31 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for coronary artery 
disease.  

5.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to February 
1970.  

This appeal arises from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issues of service connection for hypertension and 
coronary artery disease are being remanded and are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Service personnel records indicate the veteran was 
stationed with the 56th FM Squadron, at Nakhon Phanom, Royal 
Thai Air Force Base in Thailand from November 29, 1967 to 
November 12, 1968.  

2.  A January 1968 Aeronautical Order, of the Headquarters 
56th Combat Support Group reveals that on January 1, 1968 the 
veteran, a member of the 21st Helicopter Squadron, was 
designated as required to participate in aerial flight.  

3.  The record, including the veteran's testimony 
satisfactorily establishes the veteran flew on hazardous 
missions, including into Vietnam.  

4.  The veteran has been diagnosed to have PTSD due to his 
military experiences.    

5.  Diabetes mellitus has been diagnosed and requires 
medication for control of the veteran's blood sugars.  

6.  There is no record of tinnitus complaints in service, and 
there is no competent medical evidence in the claims folder 
which provides a link between the currently diagnosed 
tinnitus and service.  


CONCLUSIONS OF LAW

1.  Post traumatic stress disorder was incurred in active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§3.304(f) (2007).  

2.  Diabetes mellitus is presumed to have been incurred in 
active military service.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  

3.  Tinnitus was not incurred in active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, 487 F. 3d. 881 
(Fed. Cir. 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

By letters dated in July 2004, March 2007, and July 2007, the 
RO satisfied VA's foregoing notice requirements such that a 
reasonable person could be expected to understand what was 
needed to substantiate his claim, and thus the essential 
fairness of the adjudication was not frustrated.  
Accordingly, the Board concludes that, even assuming a notice 
error, that error was harmless.  See Medrano v. Nicholson, 
21 Vet. App. 165 (2007); Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  A letter was sent to the veteran in 
March 2006 providing him the information required by Dingess.

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  In 
addition, the veteran was examined for VA purposes in 
connection with his claims.  As such, the Board finds that 
there is no further action to be undertaken to comply with 
the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 
38 C.F.R. § 3.159, and that the veteran will not be 
prejudiced as a result of the Board's adjudication of his 
claims.  

Post Traumatic Stress Disorder

Relevant Laws and Regulations.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304 
(f)(2007).  

Factual Background and Analysis.  The veteran's DD Form 214 
indicates his occupation specialty in service was airplane 
electrician.  His AF Form 7 reveals he was stationed with the 
56th FM Squadron, at Nakhon Phanom, Royal Thai Air Force Base 
in Thailand.  According to a Report of Individual Personnel 
he served there from November 29, 1967 to November 12, 1968.  
A January 1968 Aeronautical Order of the Headquarters 56th 
Combat Support Group reveals that on January 1, 1968 the 
veteran, a member of the 21st Helicopter Squadron, was 
designated as  required to participate frequently in aerial 
flight for the period from January 1, 1968 to March 31, 1968.  
A May 15,1968 Medical Recommendation for Flying Duty reveals 
the veteran was cleared for flying duty.  

At his videoconference hearing before the undersigned 
Veterans Law Judge in September 2007, the veteran testified 
he participated in helicopter flight missions to drop 
sensors.  This included making two refueling stops.  When a 
sensor would drop they would hover 100 feet from the ground.  
They dropped them along the Laotian border, down to the 
demilitarized zone and across Vietnam to the Gulf of Tonkin.  
(T-3,4,5,6).  In May of 1968, the veteran witnessed a 
helicopter crash.  The personnel onboard included Taylor, 
John Brooks and someone named William.  At the time of the 
crash the veteran was assigned to the 21st.  (T-6,7,8).  On 
many occasions during these missions the veteran was under 
fire.  (T-9).  

Given the missions of Air Force helicopter squadrons out of 
northern Thailand during the Vietnam War, together with the 
evidence reflecting the veteran's requirement to fly with 
that unit, his testimony as to his duties is deemed credible.  

In November 2004, the veteran was examined by VA to determine 
if the veteran's symptoms were attributable to PTSD.  The 
veteran reported that his nightmares and flashbacks are 
related to the constant attacks.  He kept seeing images of 
his friends in his sister helicopter which nose dived into a 
mountain after they were attacked.  Chronic, mild PTSD and 
recurrent major depression were diagnosed.  

Given the Board's acceptance of the veteran's stressors and 
his diagnosis of PTSD, a basis upon which to grant service 
connection for that disorder has been presented.  
Accordingly, service connection for PTSD is granted.  

Diabetes Mellitus

Relevant Laws and Regulations.  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  "Service in 
the Republic of Vietnam" includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) (2007).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) 
(2007).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service.  38 C.F.R. §3.307(a)(6)(ii) (2007).

Factual Background and Analysis.  A July 2004 letter from the 
veteran's private physician, indicates that two years 
previously diabetes mellitus had been diagnosed.  The veteran 
was taking medication to control his blood sugars.  

As is noted above, presumptive service connection is 
warranted for diabetes mellitus for veteran's who served in 
the Republic of Vietnam during the period outlined in the 
statute.  The veteran served during the designated dates, and 
as previously set out, the Board considers the veteran's 
description of his duties credible, including that he was 
present in Vietnam.  

All that is required in addition to the presumed exposure is 
evidence demonstrating the veteran was diagnosed with 
diabetes mellitus subsequent to his service, which would be 
rated as 10 percent disabling.  The veteran's private 
physician has indicated his diabetes mellitus requires the 
use of medications for control of his diabetes.  The 
veteran's symptoms meet and may possibility exceed the 
criteria for a 10 percent rating for diabetes mellitus.  
38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).  

Service connection for diabetes mellitus, based on presumed 
exposure to Agent Orange in service, is warranted.  38 C.F.R. 
§§ 3.307, 3.309 (2007).  

Tinnitus

Service medical records do not include any complaints of 
tinnitus in service.  His service personnel records 
demonstrate the veteran worked around aircraft in service.  

A VA audiological evaluation in November 2004 noted the 
veteran complained of bilateral constant tinnitus.  The onset 
of tinnitus had been many years ago.  The veteran was unable 
to relate its onset to any cause or incident.  The VA 
audiologist stated the tinnitus was related to the veteran's 
hearing loss.  

In his comments, the VA audiologist, commented that the 
induction and separation hearing evaluations in service both 
indicated normal hearing acuity.  The examiner stated that in 
his opinion the hearing loss displayed on examination was not 
related to noise exposure in service.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Although there is a current diagnosis of tinnitus and 
evidence of in-service exposure to noise from aircraft, there 
is no competent medical evidence which links the currently 
diagnosed tinnitus to service.  Even the veteran has not been 
able to link his tinnitus to any particular event or cause.  
In the absence of competent medical evidence linking the 
veteran's tinnitus to service, service connection for 
tinnitus is not warranted.  


ORDER

Service connection for PTSD is granted.  

Service connection for diabetes mellitus is granted

Service connection for tinnitus is denied.  

REMAND

The decision of the Board above grants service connection for 
diabetes mellitus.  The veteran and his representative have 
asserted the veteran's development of hypertension and 
coronary artery disease after his separation from the service 
were related to his exposure to Agent Orange in service, 
and/or were caused by his diabetes mellitus.  A medical 
opinion must be requested to answer this question.  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2007).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran is asked to identify all 
health care providers who have treated 
him since his separation from the service 
for diabetes mellitus, hypertension or 
coronary artery disease.  VA should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran.  

2.  The veteran should be afforded a VA 
cardiology examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The physician is asked to 
offer an opinion as to whether it is at 
least as likely as not (50 percent 
probability) that the veteran's 
hypertension and/or coronary artery 
disease was caused by his service-
connected diabetes mellitus or exposure 
to Agent Orange in service, or whether 
one or the other, or both, have been 
aggravated (increased in severity) due to 
his diabetes.   

3.  If the benefits sought on appeal 
remain denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


